LETTS, Judge,
concurring specially.
Although the trial judge may have enunciated the wrong burden of proof on the part of the father, he did recognize. and thoroughly considered the best interests of the child, as evidenced by the language of the final judgment.
In an abundance of caution, a remand to the trial judge pointing out the correct burden of proof and asking him to reconsider the best interests of the child would not be erroneous. However, it would result in a duplication of his efforts. The possibility of his reaching a different conclusion is highly unlikely, to say the least. It is evident that the trial judge has already given much thought in determining the best interests of the child.